DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In particular, in claim 12, the limitation “fluid guide means for imparting helical motion to the fluid…” is interpreted under 112, sixth paragraph; however, it is not interpreted under 112, sixth paragraph in claims 13-18 as sufficient structure has been provided in claim 13 to define the means.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “the same right section” in line 3 creates confusion as it lacks clear antecedent basis and is unclear what the particular scope intended is.
Regarding claim 12, the recitations of “that are” in lines 3 and 4 create confusion as to which elements are being referenced.

Regarding claim 17, the recitation of “the helix angle of the guide ramp” lacks proper antecedent basis. While in some instances, such a recitation may be found to have implicit basis; in this instance, the ramp was not previously established as being a helix.
Regarding claim 18, the recitation of “the helix of the guide ramp” lacks proper antecedent basis. Furthermore, it is unclear whether the angle described here is the same or different from the helix angle set forth in claim 17.
Regarding claim 19, the recitation of “it” creates confusion as to what element is being referenced in the claim.
Regarding claim 19, the recitation of “each positioned” creates confusion as it is unclear what each is. 
Regarding claim 19, the recitation of “a respective outlet orifice” creates confusion as it is unclear whether these are the same or in addition.
Regarding claim 20, the recitation of “the longitudinal end” lacks proper antecedent basis since claim 12 previously presented “one longitudinal end” and “an opposite longitudinal end”. Accordingly, it is unclear which end is being referenced in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12-15 and 20-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Duesling (UPS 3,010,579).
Regarding claim 12, Duesling discloses an apparatus (title) in figures 1-3 comprising:
a cylindrical enclosure (A, in particular with cylindrical component 15) having, at one longitudinal end (top of 15), an inlet orifice (B, opening 13) and, at an opposite longitudinal end (bottom of 16), a plurality of cylindrical outlet orifices of the same right section that are regularly distributed around a longitudinal axis of the enclosure and that are aligned in a common plane extending transversely to the enclosure (outlets 37, 34, see in particular in figure 2), each of the inlet and outlet orifices leading to or from the inside of the enclosure along a direction that is substantially tangential to the enclosure (see tangential flow directions highlighted in figures 2-3), the manifold further comprising fluid guide means for imparting helical motion to the fluid flowing inside the enclosure from the inlet orifice towards the outlet orifices (flow guide means 29).
Regarding claim 13, Duesling further provides wherein the fluid guide means comprise a guide ramp in the form of a helix centered on the longitudinal axis of the enclosure (29, spiral/helical, see also C3/L10-60).
Regarding claim 14, Duesling further provides a cylinder on the longitudinal axis of the enclosure (tubes 19/20), wherein the guide ramp is carried by an inside wall of the enclosure (see inside wall of 16) and also carried, indirectly by being connected to tubes (19/20).

Regarding claim 20, Duesling further provides wherein the enclosure further comprises an orifice centered on the longitudinal axis of the enclosure and situated at the longitudinal end of the enclosure where the outlet orifices are positioned (21; apparatus claims directed to structure; material worked upon not given patentable weight).
Regarding claim 21, Duesling further provides wherein the enclosure is formed by a sealed assembly of a vessel (15) and a lid (16), the inlet orifice being formed in the vessel (injector B, opening at 13) and the outlet orifices (37, 34) being formed in the lid (16).
Regarding claim 22, Duesling further provides wherein the fluid guide means (29) are configured to enable the fluid to make two turns around the longitudinal axis of the enclosure on going from the inlet orifice to the outlet orifices (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesling (USP 3,010,579) in view of Hopper (US 2010/0064893).
Regarding claims 16-18, Duesling discloses all limitations set forth above. Duesling provides inlet orifice (injector B, opening 13) to lead to the inside of the enclosure but fails to provide the inlet orifice leads while forming an angle sloping towards the outlet orifices, the angle substantially equal to that of the guide ramp angle and being on the order of 5-30 degrees with respect to the transverse axis.

It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Duesling to provide the inlet at an angle of 15-30 degrees and that that guide members be of a similar angle as taught by Hopper for the purpose of providing for rotating entering fluid streams in a helical pattern wherein fluid entering the rotating region rotates without colliding with subsequent entering fluid ([0040] of Hopper).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesling (USP 3,010,579) in view of Hakola (US 2005/0103691).
Regarding claim 19, Duesling discloses all limitations set forth above. Duesling does not expressly provide a wear/erosion resistant ring having fluid slots aligned with the outlet openings.
Hakola discloses a cyclone with a liner system (title/abstract) and illustrates in figure 8 a line configuration for a tangential opening having segments of wear resistant liners (52) with a slot (see at the flow opening 16). Hakola discloses liners protect components from highly abrasive materials as they move through the separators ([0006]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Duesling to provide a segmented ring liner .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manola (USP 4,599,163), in particular see figures 2-3.
Ville (USP 5,085,677), see in particular figure 2, inlet (4), outlets (6), core (7).
Glaves (US 2019/0358652) which provides a cyclone distributor (title/abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796